DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Essawy et al. (US20180275185), hereinafter referred to as ‘Essawy’ and Cruce et al. (US3976939), hereinafter referred to as ‘Cruce’.

Regarding Claim 1, Essawy discloses a system for predicting failure of a resistive heating element of an air data probe (A probe system includes a heater [0007]; remaining useful life of an aircraft probe includes providing an operational current to a resistive heating element of the aircraft probe [0090]), 
an electrical power source that provides electrical operating power to the resistive heating element (probe 12a that includes resistive heating element 14. While illustrated in FIG. 2A as a TAT probe 12a, aircraft probe 12a may be any other type of probe 12a-12n or sensing element. Probe 12a is connected to receive control and power from control and interface circuit 16 [0026]); an electrical sensor that senses leakage current of the resistive heating element(current sensor 22a to determine a leakage current of resistive heating element 14; a measured leakage current for a respective heating element 14 [0067]); and a data storage storing a leakage current data profile during a leakage timeframe (plot 67 illustrates a leakage current over time [0040]; Fig. 4B); and a remaining-life prediction engine that estimates a remaining life of the resistive heating element based on the leakage-current startup profile (plot 67 illustrates a leakage current over time that may be indicative of normal degradation of heating element 14 [0040];This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0069]; a measured leakage current for a respective heating element 14 [0067]).
	However, Essawy does not explicitly disclose data recorder that logs the leakage current sensed during an initial startup timeframe so as to generate a leakage-current startup profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to use a data recorder known in the art that logs the leakage current sensed during an initial startup timeframe to keep track of an initial  leakage current profile. 

Regarding Claim 2, Essawy discloses the claimed invention discussed in claim 1. 

Essawy discloses an air data probe (aircraft probe includes providing an operational current to a resistive heating element of the aircraft probe [0090]).  
However, Essawy does not disclose weather recorder that logs exposures to moisture of the air data probe.
Nevertheless, Cruce (US3976939) discloses moisture of the probe (When the conductor to which probe 17 is connected does not have a substantially zero impedance short circuit to another conductor but does have high leakage (because, for example, of moisture), then that conductor is correctly identified at near end 12. [Col. 3 lines 63-66]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to use a weather recorder to keep track of moisture levels to ensure accuracy of the probe that depends on moisture using as known in the art logging tools. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy, in view of Cruce to log exposure to moisture of the air data probe to keep track of moisture levels to ensure accuracy of the probe that depends on moisture using as known in the art logging tools. 

Regarding Claim 3, Essawy discloses the claimed invention discussed in claim 2.

Essawy discloses the remaining-life prediction engine (the present slope of the determined capacitance may be determined based upon the exponential function. This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0065]) identifies leakage- current startup profiles in which the air data probe has been exposed to moisture (a measured leakage current for a respective heating element 14 [0067]; during normal operation of probes 12a-12n, thermal imager 28 may be utilized to obtain thermal images of heating element 14. At step 206, temperature may also be sensed and provided to control and interface circuit 16 using temperature sensor 24 [0075]), thereby identifying the leakage-current startup profiles corresponding to moisture ingress (a measured leakage current for a respective heating element 14 [0067]; during normal operation of probes 12a-12n, thermal imager 28 may be utilized to obtain thermal images of heating element 14; At step 206, temperature may also be sensed and provided to control and interface circuit 16 using temperature sensor 24 [0075]) due to sheath damage (metallic sheath 46 [0065]).  
However, Essawy does not disclose the leakage-current startup profiles corresponding to moisture ingress due to sheath damage.
Nevertheless, Cruce discloses the leakage-current startup profiles corresponding to moisture (When the conductor to which probe 17 is connected does not have a substantially zero impedance short circuit to another conductor but does have high leakage (because, for example, of moisture), then that conductor is correctly identified at near end 12. [Col. 3 lines 63-66]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to determine the leakage-current startup profiles corresponding to moisture ingress due to sheath damage to ensure accuracy of the probe that depends on moisture using as known in the art logging tools. 

Regarding Claim 4, Essawy discloses the claimed invention discussed in claim 3.

Essawy discloses the remaining-life prediction engine estimates the remaining life of the resistive heating element (the present slope of the determined capacitance may be determined based upon the exponential function. This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0065]) based on the metric of the identified leakage-current startup profiles (plot 67 illustrates a leakage current over time that may be indicative of normal degradation of heating element 14 [0040];This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0069]; a measured leakage current for a respective heating element 14 [0067]) sheath (metallic sheath 46 [0065]).  
However, Essawy does not disclose thereby identifying the leakage-current startup profiles corresponding to moisture and ingress due to sheath damage.
Nevertheless, Cruce discloses the leakage-current startup profiles corresponding to moisture (When the conductor to which probe 17 is connected does not have a substantially zero impedance short circuit to another conductor but does have high leakage (because, for example, of moisture), then that conductor is correctly identified at near end 12. [Col. 3 lines 63-66]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to identify the leakage-current startup profiles corresponding to moisture ingress due to sheath damage to reduce the effect of the damage on the remaining-life prediction. 

Regarding Claim 5, Essawy discloses the claimed invention discussed in claim 1.
Essawy discloses the remaining-life prediction engine computes an element temperature (At step 186, temperature may also be sensed and provided to control and interface circuit 16 using temperature sensor 24. Control and interface circuit 16 may normalize the determined resonant frequency using the sensed temperature. Steps 184 and 186 may be repeated and control and interface circuit 16 may plot the normalized resonant or output frequency over several flights, for example, to establish a curve fit. While theoretical capacitance is not directly affected by temperature, in practice both the capacitance and ring oscillator circuit 48 may be directly affected by temperature. The curve fit may substantially follow the exponential function determined, for example, at step 182. At step 188, the present slope of the determined resonance may be determined based upon the exponential function. This slope may then be utilized to determine the half-life of resistive heating element 14 [0072]) of the heating element based (the remaining useful life of heating element 14 may be estimated [0058]) , at least in part, on the electrical operating power provided to the resistive heating element (upon initial power-on of resistive heating element 14, the current may rise to a peak current [0061]).  
	Regarding Claim 6, Essawy discloses the claimed invention discussed in claim 1.

Essawy discloses and a data storage storing a steady-state leakage current data profile after the initial startup timeframe (plot 67 illustrates a leakage current over time [0040]; Fig. 4B).
However, Essawy does not explicitly disclose the data recorder also logs a steady-state leakage current sensed after the initial startup timeframe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to use the data recorder that also logs a steady-state leakage current sensed after the initial startup timeframe to keep track of an initial leakage current profile. 

	Regarding Claim 7, Essawy discloses the claimed invention discussed in claim 6.

Essawy discloses the remaining-life prediction engine estimates a remaining time(This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0062]) that electrical operating power can be provided to the resistive heating element until the steady-state leakage current (initial power-on of resistive heating element 14, the current may rise to a peak current. As resistive heating element 14 increases in temperature, the current through resistive heating element 14 will decrease to a lower, steady-state current [0068]) will exceed a leakage current threshold (Thus, current may be sampled and stored consistently at the peak value, at the steady-state value, or at some other expected value, for example. [0068]).

Regarding Claim 8, Essawy discloses the claimed invention discussed in claim 6.

Essawy discloses the remaining-life prediction engine (This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0062]) sheath (metallic sheath 46 [0065]) if the steady-state leakage current is less than a spike in the leakage current (Thus, current may be sampled and stored consistently at the peak value, at the steady-state value, or at some other expected value, for example [0068]).
However, Essawy does not disclose determines heater sheath damage if the steady-state leakage current is less than a spike.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to determines heater sheath damage if the steady-state leakage current is less than a spike in the leakage current during the initial startup timeframe to reduce the effects of the damage on the heater sheath in the remaining-life prediction. 

Regarding Claim 9, Essawy discloses the claimed invention discussed in claim 8.

Essawy discloses a data storage storing indications of heater damage as determined by the remaining- life prediction engine the remaining-life prediction engine (plot 67 illustrates a leakage current over time [0040]; Fig. 4B), sheath (metallic sheath 46 [0065]) the steady-state leakage current is less than a spike in the leakage current (Thus, current may be sampled and stored consistently at the peak value, at the steady-state value, or at some other expected value, for example [0068]).
However, Essawy does not explicitly disclose an event log that logs indications of heater damage as determined by the remaining- life prediction engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to use an event log that logs indications of heater damage as determined by the remaining- life prediction engine the remaining-life prediction engine to keep track of a heater damage. 

Regarding Claim 10, Essawy discloses the claimed invention discussed in claim 9.
Essawy discloses wherein the remaining-life prediction engine (This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0062])  estimates a number of remaining heater electrical operating power cycles before the number of logged instances (Current may be cycled, for example, until heating element 14 of a respective test probe 12a-12n breaks down. Between test cycles, a low voltage may be provided to test probes 12a-12n [0044]) sheath (metallic sheath 46 [0065]) .  
However, Essawy does not disclose heater sheath damage exceeds a predetermined instance threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to include a heater sheath damage exceeding a predetermined instance threshold to estimate the remaining-life prediction while improving the functionality of the probe. 
Regarding Claim 11, Essawy discloses a method for predicting failure of a resistive heating element of an air data probe, the method comprising: providing, via an electrical power source, electrical operating power to the resistive heating element; sensing, via an electrical sensor (A probe system includes a heater, first and second current sensors, and a control circuit. The heater includes a resistive heating element routed through the probe. An operational current is provided to the resistive heating element to provide heating for the probe [0007]; The current may be cycled until failure of each respective probe 12a-12n [0077]), , leakage current of the resistive heating element; and a data storage storing a leakage current data profile during a leakage timeframe (plot 67 illustrates a leakage current over time [0040]; Fig. 4B); and logging, via a data recorder, the leakage current sensed during an initial startup timeframe so as to generate a leakage-current startup profile; and estimating, via a remaining-life prediction engine, a remaining life of the resistive heating element based on the leakage-current startup profile (plot 67 illustrates a leakage current over time that may be indicative of normal degradation of heating element 14 [0040];This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0069]; a measured leakage current for a respective heating element 14 [0067]).
However, Essawy does not explicitly disclose and logging, via a data recorder, the leakage current sensed during an initial startup timeframe so as to generate a leakage-current startup profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to use a and logging, via a data recorder, the leakage current sensed during an initial startup timeframe so as to generate a leakage-current startup profile to keep track of an initial leakage current profile. 
Regarding Claim 12, Essawy discloses the claimed invention discussed in claim 11.
Essawy discloses an air data probe (aircraft probe includes providing an operational current to a resistive heating element of the aircraft probe [0090]).  
However, Essawy does not disclose weather recorder that logs exposures to moisture of the air data probe.
Nevertheless, Cruce (US3976939) discloses moisture of the probe (When the conductor to which probe 17 is connected does not have a substantially zero impedance short circuit to another conductor but does have high leakage (because, for example, of moisture), then that conductor is correctly identified at near end 12. [Col. 3 lines 63-66]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to use a weather recorder to keep track of moisture levels to ensure accuracy of the probe that depends on moisture using as known in the art logging tools. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy, in view of Cruce to log exposure to moisture of the air data probe to keep track of moisture levels to ensure accuracy of the probe that depends on moisture using as known in the art logging tools. 

Regarding Claim 13, Essawy discloses the claimed invention discussed in claim 12.
Essawy discloses the remaining-life prediction engine (the present slope of the determined capacitance may be determined based upon the exponential function. This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0065]) identifies leakage- current startup profiles in which the air data probe (plot 67 illustrates a leakage current over time [0040]; Fig. 4B; aircraft probe includes providing an operational current to a resistive heating element of the aircraft probe [0090]).  
However, Essawy does not disclose the leakage-current startup profiles corresponding to moisture ingress due to sheath damage.
Nevertheless, Cruce discloses the leakage-current startup profiles corresponding to moisture ingress due to sheath damage (When the conductor to which probe 17 is connected does not have a substantially zero impedance short circuit to another conductor but does have high leakage (because, for example, of moisture), then that conductor is correctly identified at near end 12. [Col. 3 lines 63-66]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to determine the leakage-current startup profiles corresponding to moisture ingress due to sheath damage to ensure accuracy of the probe that depends on moisture using as known in the art logging tools. 

Regarding Claim 14, Essawy discloses the claimed invention discussed in claim 13.
Essawy discloses estimating, via the remaining-life prediction engine (the present slope of the determined capacitance may be determined based upon the exponential function. This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0065]) the resistive heating element based on the identified leakage- current startup profiles (plot 67 illustrates a leakage current over time that may be indicative of normal degradation of heating element 14 [0040];This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0069]; a measured leakage current for a respective heating element 14 [0067]).
However, Essawy does not disclose thereby identifying the leakage-current startup profiles corresponding to moisture and ingress due to sheath damage.
Nevertheless, Cruce discloses the leakage-current startup profiles corresponding to moisture ingress due to sheath damage (When the conductor to which probe 17 is connected does not have a substantially zero impedance short circuit to another conductor but does have high leakage (because, for example, of moisture), then that conductor is correctly identified at near end 12. [Col. 3 lines 63-66]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to identify the leakage-current startup profiles corresponding to moisture ingress due to sheath damage to reduce the effect of the damage on the remaining-life prediction. 

Regarding Claim 15, Essawy discloses the claimed invention discussed in claim 11.
Essawy discloses computing, via the remaining-life prediction engine (the present slope of the determined capacitance may be determined based upon the exponential function. This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0065]), an element temperature of the heating element based, at least in part, on the electrical operating power provided to the resistive heating element (the remaining useful life of heating element 14 may be estimated [0058]) , at least in part, on the electrical operating power provided to the resistive heating element (upon initial power-on of resistive heating element 14, the current may rise to a peak current [0061]).  

Regarding Claim 16, Essawy discloses the claimed invention discussed in claim 11.
Essawy discloses and a data storage storing a steady-state leakage current data profile after the initial startup timeframe (plot 67 illustrates a leakage current over time [0040]; Fig. 4B).
However, Essawy does not explicitly disclose logging, via the data recorder, a steady-state leakage current sensed after the initial startup timeframe.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to use a data recorder that also logs a steady-state leakage current sensed after the initial startup timeframe to keep track of an initial leakage current profile. 

Regarding Claim 17, Essawy discloses the claimed invention discussed in claim 16.
Essawy discloses estimating, via the remaining-life prediction engine estimates a remaining time(This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0062]) that electrical operating power can be provided to the resistive heating element until the steady-state leakage current (initial power-on of resistive heating element 14, the current may rise to a peak current. As resistive heating element 14 increases in temperature, the current through resistive heating element 14 will decrease to a lower, steady-state current. [0068])will exceed a leakage current threshold (Thus, current may be sampled and stored consistently at the peak value, at the steady-state value, or at some other expected value, for example [0068]).

Regarding Claim 18, Essawy discloses the claimed invention discussed in claim 16.
Essawy discloses determining, via the remaining-life prediction engine (This slope may then be utilized to determine the half-life of resistive heating element 14. By knowing the half-life of resistive heating element 14, the remaining useful life of resistive heating element 14 may be determined by control and interface circuit 16 [0062])sheath (to determine a capacitance between metallic sheath 46 [0065]) if the steady-state leakage current is less than a spike in the leakage current during the initial startup timeframe (Thus, current may be sampled and stored consistently at the peak value, at the steady-state value, or at some other expected value, for example [0068]).
However, Essawy does not disclose determines heater sheath damage if the steady-state leakage current is less than a spike.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to determines heater sheath damage if the steady-state leakage current is less than a spike in the leakage current during the initial startup timeframe to reduce the effects of the damage on the heater sheath in the remaining-life prediction.

Regarding Claim 19, Essawy discloses the claimed invention discussed in claim 18.
Essawy discloses a data storage storing indications of heater damage as determined by the remaining- life prediction engine the remaining-life prediction engine (plot 67 illustrates a leakage current over time [0040]; Fig. 4B).
However, Essawy does not explicitly disclose logging, via an event log that logs indications of heater damage as determined by the remaining- life prediction engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to use an event log that logs indications of heater damage as determined by the remaining- life prediction engine the remaining-life prediction engine to keep track of a heater damage. 
  
Regarding Claim 20, Essawy discloses the claimed invention discussed in claim 19.

Essawy discloses estimating, via the remaining-life prediction engine, a number of remaining heater electrical operating power cycles before the number of logged instances (Current may be cycled, for example, until heating element 14 of a respective test probe 12a-12n breaks down. Between test cycles, a low voltage may be provided to test probes 12a-12n [0044];The current may be cycled until failure of each respective probe 12a-12n at which time the exponential function, similar to those illustrated in FIG. 4B, may be determined [0067]) , sheath (metallic sheath 46 [0065]).  
However, Essawy does not disclose heater sheath damage exceeds a predetermined instance threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Essawy to include a heater sheath damage exceeding a predetermined instance threshold to estimate the remaining-life prediction while improving the functionality of the probe. 




Response to Arguments

Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 

The Applicant argues (p. 2): “Applicant traverses the rejection because nowhere does the references of record, taken alone or in combination, disclose, at least: i) a data recorder that logs the leakage current sensed during an initial startup timeframe so as to generate a leakage-current startup profile; and ii) a remaining-life prediction engine that estimates a remaining life of the resistive heating element based on a metric of the leakage-current startup profile“. 

The Examiner respectfully submits that the majority of limitations in claims 1 and 11 were addressed by the primary reference, Essawy. The Examiner addressed  “the way” i.e.,  “a data recorder that logs the leakage current sensed during an initial startup timeframe” by the primary reference. Examiner used the motivation statement to convey the predictability of using a startup profile i.e., leakage-current startup profile as a baseline condition to keep track of an initial leakage current profile changes. 

The Examiner respectfully submits that the limitation “a remaining-life prediction engine that estimates a remaining life of the resistive heating element based on a metric” was addressed on p. 3 of the initial office action. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/SHARAH ZAAB/Examiner, Art Unit 2863       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863